Title: From Benjamin Franklin to John Franklin, [May 1745?]
From: Franklin, Benjamin
To: Franklin, John


Philadelphia, [May ?], 1745
Our people are extremely impatient to hear of your success at Cape Breton. My shop is filled with thirty inquiries at the coming in of every post. Some wonder the place is not yet taken. I tell them I shall be glad to hear that news three months hence. Fortified towns are hard nuts to crack; and your teeth have not been accustomed to it. Taking strong places is a particular trade, which you have taken up without serving an apprenticeship to it. Armies and veterans need skilful engineers to direct them in their attack. Have you any? But some seem to think forts are as easy taken as snuff. Father Moody’s prayers look tolerably modest. You have a fast and prayer day for that purpose; in which I compute five hundred thousand petitions were offered up to the same effect in New England, which added to the petitions of every family morning and evening, multiplied by the number of days since January 25th, make forty-five millions of prayers; which, set against the prayers of a few priests in the garrison, to the Virgin Mary, give a vast balance in your favor.

If you do not succeed, I fear I shall have but an indifferent opinion of Presbyterian prayers in such cases, as long as I live. Indeed, in attacking strong towns I should have more dependence on works, than on faith; for, like the kingdom of heaven, they are to be taken by force and violence; and in a French garrison I suppose there are devils of that kind, that they are not to be cast out by prayers and fasting, unless it be by their own fasting for want of provisions. I believe there is Scripture in what I have wrote, but I cannot adorn the margin with quotations, having a bad memory, and no Concordance at hand; besides no more time than to subscribe myself, &c.
B. Franklin
